Exhibit 10.13

 

Option Number: Insert # Here   Insert Date Here

 

Incentive Stock Option

 

granted by

 

KVH Industries, Inc.

(hereinafter called the “Company”)

 

to

 

Insert Name Here

(hereinafter called the “Holder”)

 

under the

 

1996 Incentive and Nonqualified Stock Option Plan

 

For valuable consideration, the receipt of which is hereby acknowledged, the
Company hereby grants to the Holder the following option:

 

FIRST: Subject to the terms and conditions hereinafter set forth, the Holder is
hereby given the right and option to purchase from the Company shares of Common
Stock, $.01 par value per share, of the Company (“Common Stock”). “Notice of
Grant of Stock Options and Option Agreement” hereto, the provisions of which are
incorporated by reference herein, sets forth (a) the maximum number of shares
that the Holder may purchase upon exercise of this Option, (b) the exercise
price per share of Common Stock purchasable hereunder, (c) the expiration date
of this Option, (d) the vesting rate and (e) certain other terms and conditions
applicable to this Option.

 

This Option is and shall be subject in every respect to the provisions of the
KVH Industries, Inc. 1996 Incentive and Nonqualified Stock Option Plan, as the
same may be amended from time to time (the “Plan”). A copy of the Plan is
available for review at the offices of the Company and a copy of the Plan will
be provided upon request to each person granted an Option pursuant to the Plan.
The Plan is hereby incorporated herein by reference and made a part hereof. In
the event of any conflict or inconsistency between the terms of this Option and
those of the Plan, the terms of the Plan shall govern. The term “Committee” is
used herein with the meaning ascribed to it in the Plan.

 

This Option shall be exercised in whole or in part by the Holder’s delivery to
the Company of written notice (the “Notice of Exercise”) setting forth the
number of shares with respect to which this Option is to be exercised, together
with (a) cash in an amount, or a check, bank draft or postal or express money
order payable in an amount, equal to the aggregate exercise price for the shares
being purchased, (b) with the consent of the Committee, shares of Common Stock
having a fair market value equal to such aggregate exercise price; (c) with the
consent of the Committee, a

 

-1-



--------------------------------------------------------------------------------

personal recourse note issued by the Holder to the Company in a principal amount
equal to such aggregate exercise price and with such other terms, including
interest rate and maturity, as the Committee may determine in its discretion,
provided that the interest rate borne by such note shall not be less than the
lowest applicable federal rate, as defined in Section 1274(d) of the Internal
Revenue Code of 1986, as amended; (d) with the consent of the Committee, such
other consideration that is acceptable to the Committee and that has a fair
market value, as determined by the Committee, equal to such aggregate exercise
price; or (e) with the consent of the Committee, any combination of the
foregoing. The “fair market value” of the Common Stock shall equal (i) the
closing price per share on the date of exercise of the Option as reported by a
nationally recognized stock exchange, (ii) if the Common Stock is not listed on
such an exchange, as reported by the National Market System or another automated
quotation system of the National Association of Securities Dealers, Inc., or
(iii) if the Common Stock is not quoted on any such system, the fair market
value as determined by the Committee.

 

SECOND: The Company, in its discretion, may file a registration statement on
Form S-8 under the Securities Act of 1933, as amended, to register shares of
Common Stock reserved for issuance under the Plan. At any time at which such a
registration statement is not in effect, it shall be a condition precedent to
any exercise of this Option that the Holder shall deliver to the Company a
customary “investment letter” satisfactory to the Company and its counsel in
which, among other things, the Holder shall (a) state that he or she is
acquiring shares of Common Stock subject to the Option for his or her own
account for investment and not with a view to the resale or distribution thereof
and (b) acknowledge that those shares are not freely transferable except in
compliance with federal and state securities laws.

 

THIRD: As promptly as practicable after receipt by the Company of the Notice of
Exercise and related investment letter and payment of exercise price pursuant to
Paragraphs First and Second hereof, the Company shall deliver to the Holder (or
if any other individual or individuals are exercising this Option, to such
individual or individuals) a certificate registered in the name of the Holder
(or the names of the other individual or individuals exercising this Option) and
representing the number of shares with respect to which this Option is then
being exercised; provided, however, that if any law or regulation or order of
the Securities and Exchange Commission or any other body having jurisdiction in
the premises shall require the Company or the Holder (or the individual or
individuals exercising this Option) to take any action in connection with the
shares then being purchased, the date for the delivery of the certificate for
such shares shall be extended for the period necessary to take and complete such
action. The Company may imprint upon said certificate the legends contemplated
by Section 9.2 of the Plan or such other legends as counsel for the Company may
consider appropriate. Delivery by the Company of the certificates for such
shares shall be deemed effected for all purposes when the Company or a stock
transfer agent of the Company shall have deposited such certificates in the
United States mail, addressed to the Holder, at the address specified in the
Notice. The Company will pay all fees or expenses necessarily incurred by the
Company in connection with the issuance and delivery of shares pursuant to the
exercise of this Option.

 

The Company will, at all times while any portion of this Option is outstanding,
reserve and keep available, out of shares of its authorized and unissued Common
Stock or shares of Common Stock held in treasury, a sufficient number of shares
of its Common Stock to satisfy the requirements of this Option.

 

-2-



--------------------------------------------------------------------------------

FOURTH: If the Company shall effect any subdivision or consolidation of shares
of its stock or other capital readjustment, the payment of a stock dividend, or
other increase or reduction of the number of shares outstanding, in any such
case without receiving compensation therefore in money, services or property,
then the number, class and per share price of shares of stock subject to this
Option shall be appropriately adjusted in such a manner as to entitle the Holder
to receive upon exercise of this Option, for the same aggregate cash
consideration, the same total number and class of shares as he or she would have
received as a result of the event requiring the adjustment had he or she
exercised this Option in full immediately prior to such event.

 

After a merger of one or more corporations into the Company, or after a
consolidation of the Company and one or more corporations in which (a) the
Company shall be the surviving corporation, and (b) the stockholders of the
Company immediately prior to such merger or consolidation own after such merger
or consolidation shares representing at least fifty percent of the voting power
of the Company, the Holder of this Option shall, at no additional cost, be
entitled upon exercise of this Option to receive in lieu of the number of shares
as to which this Option shall then be so exercisable, the number and class of
shares of stock or other securities to which the Holder would have been entitled
pursuant to the terms of the agreement of merger or consolidation if,
immediately prior to such merger or consolidation, the Holder had been the
holder of record of a number of shares of Common Stock equal to the number of
shares for which this Option was exercisable.

 

If the Company is merged into or consolidated with another corporation under
circumstances where the Company is not the surviving corporation, or if there is
a merger or consolidation where the Company is the surviving corporation but the
stockholders of the Company immediately prior to such merger or consolidation do
not own after such merger or consolidation shares representing at least fifty
percent of the voting power of the Company, or if the Company is liquidated, or
sells or otherwise disposes of substantially all of its assets to another
corporation (each hereinafter referred to as a “Transaction”) while this Option
remains outstanding, then:

 

  a) subject to the provisions of clauses (b) and (c) below, after the effective
date of the Transaction, the Holder of this Option shall be entitled, upon
exercise hereof and at no additional cost, to receive shares of Common Stock or,
if applicable, shares of such other stock or other securities, cash or property
as the holders of shares of Common Stock received pursuant to the terms of the
Transaction;

 

  b) the Committee may accelerate the time for exercise of this Option to a date
prior to the effective date of the Transaction, as specified by the Committee;
or

 

  c) this Option may be canceled by the Committee as of the effective date of
the Transaction, provided that (i) notice of such cancellation shall have been
given to the Holder and (ii) the Holder shall have the right to exercise this
Option to the extent the same is then exercisable or, if the Committee shall
have accelerated the time for exercise of this Option, in full during the
thirty-day period preceding the effective date of the Transaction.

 

-3-



--------------------------------------------------------------------------------

Except as hereinbefore expressly provided, the issue by the Company of shares of
stock of any class, or securities convertible into shares of stock of any class,
for cash or property, or for labor or services, either upon direct sale or upon
the exercise of rights or warrants to subscribe therefor, or upon conversion of
shares or obligations of the Company convertible into such shares or other
securities, shall not affect, and no adjustment by reason thereof shall be made
with respect to, the number or price of shares of Common Stock then subject to
this Option.

 

FIFTH: Neither the Holder nor any other person shall, by virtue of the granting
of this Option, be deemed for any purpose to be the owner of any shares of
Common Stock subject to this Option or to be entitled to the rights or
privileges of a holder of such shares unless and until this Option has been
exercised pursuant to the terms hereof with respect to such shares and the
Company has issued and delivered the shares to the Holder.

 

SIXTH: This Option is not transferable by the Holder or by operation of law,
otherwise than by will or under the laws of descent and distribution.

 

This Option is exercisable, during the Holder’s lifetime, only by the Holder,
and by the Holder only while he or she is an employee of the Company, except
that in the event the employment of the Holder is terminated by the Company
other than for Cause, the Holder shall have the right to exercise this Option
within thirty days after the date on which the Holder so ceases to be an
employee of the Company (but not later than the expiration date of this Option)
with respect to the shares which were purchasable by the Holder by exercise of
this Option on such date. As used in this Option, “Cause” shall mean a
determination by the Company (including the Board) that the Holder’s employment
with the Company should be terminated as a result of (i) a material breach by
the Holder of any agreement to which the Holder and the Company are both
parties, (ii) any act (other than retirement) by the Holder that may have a
material and adverse effect on the business of the Company, or on the ability to
perform services for the Company, including the proven or admitted commission of
any crime (other than an ordinary traffic violation), or (iii) any material
misconduct or material neglect of duties by the Holder in connection with the
business or affairs of the Company.

 

In the event of the death of the Holder prior to termination of the Holder’s
employment with the Company and prior to the date of expiration of this Option,
the Holder’s executors, administrators or any individual or individuals to whom
this Option is transferred by will or under the laws of descent and
distribution, as the case may be, shall have the right to exercise this Option
with respect to the number of shares purchasable by the Holder at the date of
death at any time within one year after the date of such death (but not after
the expiration date of this Option). In the event of the permanent and total
disability of the Holder prior to termination of the Holder’s employment with
the Company and prior to the date of expiration of this Option, the Holder shall
have the right to exercise this Option at any time within one year after the
date of such disability (but not after the expiration date of this Option) with
respect to the number of shares which were purchasable by the Holder at the date
of such disability.

 

SEVENTH: The Holder agrees to notify the Company in writing immediately after
making a Disqualifying Disposition of any shares of Common Stock received
pursuant to the exercise of this

 

-4-



--------------------------------------------------------------------------------

Option. A “Disqualifying Disposition” shall have the meaning specified in
Section 421(b) of the Internal Revenue Code of 1986, as amended, or any
successor provision; as of the date of grant of this Option a Disqualifying
Disposition is any disposition (including any sale) of such shares before the
later of (a) the second anniversary of the date of grant of this Option and (b)
the first anniversary of the date on which the Holder acquired such shares by
exercising this Option, provided that such holding period requirements terminate
upon the death of the Holder. The Holder also agrees to provide the Company with
any information that the Company shall request concerning any such Disqualifying
Disposition. The Holder acknowledges that he or she will forfeit the favorable
income tax treatment otherwise available with respect to the exercise of this
Option if he or she makes a Disqualifying Disposition of shares received upon
exercise of this Option.

 

If the Company in its discretion determines that it is obligated to withhold tax
with respect to a Disqualifying Disposition of shares of Common Stock received
on exercise of this Option, the Holder agrees that the Company may withhold from
the Holder’s wages, or other amounts due to the Holder from the Company, the
appropriate amount of federal, state or local withholding taxes attributable to
such Disqualifying Disposition. If any portion of this Option is treated as a
Nonqualified Option (as defined in the Plan), the Holder hereby agrees that the
Company may withhold from the Holder’s wages, or other amounts due to the Holder
from the Company, the appropriate amount of federal, state and local withholding
taxes attributable to the Holder’s exercise of such Nonqualified Option. At the
Holder’s election, the amount required to be withheld may be satisfied, in whole
or in part, by (a) authorizing the Company to withhold from shares of Common
Stock to be issued pursuant to the exercise of such Nonqualified Option a number
of shares with an aggregate fair market value that would satisfy the withholding
amount due with respect to such exercise, or (b) transferring to the Company
shares of Common Stock owned by the Holder with an aggregate fair market value
that would satisfy the withholding amount due. If the Holder is subject to
Section 16 of the Securities Exchange Act of 1934, the following additional
restrictions shall apply:

 

i the election to satisfy tax withholding obligations relating to the Option
exercise shall be made either (1) during the period beginning on the third
business day following the date of release of quarterly or annual summary
statements of sales and earnings of the Company and ending on the twelfth
business day following such date, or (2) at least six (6) months prior to the
date of exercise of the Option;

 

ii such election shall be irrevocable;

 

iii such election shall be subject to the consent or approval of the Committee;
and

 

iv the Common Stock withheld to satisfy tax withholding, if granted at the
discretion of the Committee, must pertain to an Option which has been held by
the Holder for at least six (6) months from the date of grant of the Option.

 

The Holder further agrees that, if the Company does not withhold an amount from
the Holder’s wages sufficient to satisfy the Company’s withholding obligation,
the Holder will reimburse the Company on demand, in cash, for the amount
underwithheld.

 

-5-



--------------------------------------------------------------------------------

EIGHTH: Any notice to be given to the Company hereunder shall be deemed
sufficient if addressed to the Company and delivered at the office of the
President of the Company, or such other address as the Company may hereafter
designate, or when deposited in the mail, postage prepaid, addressed to the
attention of the President of the Company at such office or other address.

 

Any notice to be given to the Holder hereunder shall be deemed sufficient if
addressed to and delivered in person to the Holder at his address furnished to
the Company or when deposited in the mail, postage prepaid, addressed to the
Holder at such address.

 

NINTH: This Option is subject to all laws, regulations and orders of any
governmental authority which may be applicable thereto and, notwithstanding any
of the provisions hereof, the Holder agrees that he will not exercise the Option
granted hereby nor will the Company be obligated to issue any shares of stock
hereunder if the exercise thereof or the issuance of such shares, as the case
may be, would constitute a violation by the Holder or the Company of any such
law, regulation or order or any provision thereof.

 

IN WITNESS WHEREOF, the Company has caused this instrument to be executed in its
name and on its behalf as of the date of grant of this Option set forth in the
attached “Notice of Grant of Stock Options and Option Agreement”.

 

KVH INDUSTRIES, INC.

 

--------------------------------------------------------------------------------

by:   Martin Kits van Heyningen     President & CEO

 

-6-